Case 1:19-cr-00790-PKC Document 12 Filed 02/21/20 Page 1 of 1

Law Office of John P. Buza, P.C.
233 Broadway, Suite 900
New York, NY 10279
212-349-2200 (Tel.)
646-968-0294 (Fax)

john@johnbuzalaw.com

February 21, 2020

VIA ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Saint Clair, 19 CR 790 (PKC)

Dear Judge Castel:

[ represent Asa Saint Clair pursuant to the above-captioned case. As the Court is aware,
the parties are currently scheduled to appear on Friday, March 20, 2020 at 10:30 am for a status
conference. I write to respectfully request that the status conference date be changed to Friday,
March 27, 2020 at any time that is convenient for the Court. I make this request because I will
be away from New York City between March 16, 2020 and March 20, 2020 and thus cannot
appear during the scheduled date. This is the first time that the Case has been scheduled for a
status conference and a request for adjournment has never been made before in this matter. This
request is without objection.

 

Ce: AUSA Tara LaMort
via ECF
